                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

      UNITED STATES OF AMERICA                             )
                                                           )
      v.                                                   )                No. 2:17-CR-066
                                                           )
      TOBY JONES                                           )

                                     MEMORANDUM OPINION

             Now before the Court is the defendant’s counseled motion for compassionate

      release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [doc. 580], with medical records in support

      [doc. 585]. 1 The United States has responded to the motion, “defer[ring] to the Court’s

      determination whether Jones’s immediate release would be consistent with 18 U.S.C. §§

      3553(a) and 3582(c)(1)(A).” [Doc. 587, p. 12]. The defendant has not replied within the

      time allowed by this court’s Local Rules.

             The matter is now ripe for the Court’s consideration. For the reasons stated below,

      the defendant’s motion for compassionate release will be granted.

                                         I.      BACKGROUND

             In March 2018, this Court sentenced the defendant to a 70-month term of

      imprisonment for conspiring to distribute methamphetamine. The defendant is presently

      housed at FCI Forrest City Low with a projected release date of October 24, 2021. See

      Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Mar. 8, 2021). He moves




  1
   A prior pro se motion for compassionate release [doc. 559] was denied for failure to exhaust administrative
  remedies. [Doc. 561].


Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 1 of 8 PageID #: 3670
      for compassionate release due to the COVID-19 pandemic, heart disease, and his status as

      an “older adult.” [Doc. 580, p. 1, 11]. 2

                                 II. COMPASSIONATE RELEASE

            Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

  consider prisoner motions for sentence reduction upon a finding of “extraordinary and

  compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

  relevant part:

            [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
            upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant’s facility, whichever is earlier,
            may reduce the term of imprisonment (and may impose a term of probation or
            supervised release with or without conditions that does not exceed the unserved
            portion of the original term of imprisonment), after considering the factors set
            forth in section 3553(a) to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction ... and
                that such a reduction is consistent with applicable policy statements issued
                by the Sentencing Commission....

      18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

      release could only be brought by the BOP Director, not a defendant.         See 18 U.S.C. §

      3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

      to file a motion for compassionate release after first asking the BOP to file such a motion

      on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

            The United States Sentencing Commission has promulgated a policy statement

      regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and


  2
      The defendant is age 43.
                                                   2

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 2 of 8 PageID #: 3671
      the accompanying application notes. District courts in this circuit have previously turned

      to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons”

      that may warrant a sentence reduction but, as of November 20, 2020, are no longer to do

      so, at least as to compassionate release motions filed by defendants (rather than by the

      BOP). See United States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (“[H]olding” that

      guideline 1B1.13 “is not an ‘applicable’ policy statement when an imprisoned person files

      a motion for compassionate release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir.

      2021). 3 “District courts should [still] consider all relevant § 3553(a) factors before

      rendering a compassionate release decision.” Jones, 980 F.3d at 1114.

          A. Exhaustion

              The defendant has previously submitted a compassionate release request to the BOP,

      and more than 30 days have passed since that request was received by the warden. [Doc.

      580, Ex. 1]. The Court thus has authority under § 3582(c)(1)(A) to address the instant

      motion. See Alam, 960 F.3d at 832.

          B. Merits

              As mentioned above, in support of his motion the defendant cites the COVID-19

      pandemic, his age, and heart disease. Consistent with § 3582 and the Sixth Circuit’s

      directive, this Court has considered the parties’ arguments and the broader facts of this case

      in light of the pertinent § 3553(a) factors. Pursuant to 18 U.S.C. § 3553(a),




  3
      The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                         3

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 3 of 8 PageID #: 3672
        The court shall impose a sentence sufficient, but not greater than necessary, to
        comply with the purposes set forth in paragraph (2) of this subsection. The
        court, in determining the particular sentence to be imposed, shall consider –

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;

        (2) the need for the sentence imposed—

           (A) to reflect the seriousness of the offense, to promote respect for the law,
           and to provide just punishment for the offense;

           (B) to afford adequate deterrence to criminal conduct;

           (C) to protect the public from further crimes of the defendant; and

           (D) to provide the defendant with needed educational or vocational training,
           medical care, or other correctional treatment in the most effective manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and the sentencing range established for—

           (A) the applicable category of offense committed by the applicable category
           of defendant as set forth in the guidelines—

                 (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                 of title 28, United States Code, subject to any amendments made to such
                 guidelines by act of Congress (regardless of whether such amendments
                 have yet to be incorporated by the Sentencing Commission into
                 amendments issued under section 994(p) of title 28); and

                 (ii) that, except as provided in section 3742(g), are in effect on the date
                 the defendant is sentenced; . . .
           ...

        (5) any pertinent policy statement—

           (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
           title 28, United States Code, subject to any amendments made to such policy
           statement by act of Congress (regardless of whether such amendments have
           yet to be incorporated by the Sentencing Commission into amendments
           issued under section 994(p) of title 28); and

                                                 4

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 4 of 8 PageID #: 3673
            (B) that, except as provided in section 3742(g), is in effect on the date the
            defendant is sentenced.

         (6) the need to avoid unwarranted sentence disparities among defendants with
         similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.

   18 U.S.C. § 3553(a).

         At the defendant’s prison there are currently three inmates and 29 staff positive for

   COVID-19, with 740 inmates and four staff having recovered, and no deaths. See Bureau

   of Prisons, https://www.bop.gov/coronavirus/ (last visited Mar. 8, 2021). The BOP’s

   SENTRY Report shows that the defendant is categorized physically as Care Level 2. “Care

   Level 2 inmates are stable outpatients who require clinician evaluations monthly to every

   6 months. Their medical . . . conditions can be managed through routine, regularly

   scheduled appointments with clinicians for monitoring. Enhanced medical resources, such

   as consultation or evaluation by medical specialists, may be required from time to time.”

   See http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited

   Mar. 8, 2021).

         The defendant has hypertension. [Doc. 585]. He suffered an acute heart attack in

   December 2019. [Id.]. He was hospitalized and three stents were inserted. [Id.]. The

   defendant again reported chest pain in early May 2020. [Id.]. He was then briefly

   hospitalized in the intensive care unit and was discharged with additional prescriptions

   including nitroglycerin. [Id.].

         Persons with coronary artery disease are presently considered to be at increased risk

   of severe illness from COVID-19, and that risk increases with age. See People with Certain

                                                5

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 5 of 8 PageID #: 3674
      Medical        Conditions,         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

      precautions/people-with-medical-conditions.html (last visited Mar. 8, 2021). The United

      States concedes that the “Court could thus find that Jones’s medical condition constitutes

      an extraordinary and compelling reason for release in light of the pandemic.” [Doc. 587,

      p. 10]. The Court so finds.

            Regarding the nature and circumstances of the present offense and the defendant’s

      history and characteristics, in this case he conspired to distribute more than 50 grams of

      methamphetamine.       [Presentence Investigation Report (“PSR”), doc. 289, ¶ 7].

      Specifically, the defendant would distribute resale quantities of methamphetamine supplied

      by his father. [Id., ¶¶ 7, 9]. The defendant also helped a coconspirator break into the barn

      of another coconspirator to steal methamphetamine, for which the defendant was

      compensated with one ounce of the drug. [Id., ¶ 10].

            The defendant’s criminal history includes alcohol, DUI, and reckless driving

      convictions. [Id., ¶¶ 32-34]. Additionally, in 2015 he was convicted of methamphetamine

      possession. [Id., ¶ 35]. There have been five probation violations and/or probation

      revocations. [Id., ¶¶ 34-35]. The defendant has a record of employment despite a history

      of methamphetamine abuse. [Id., ¶¶ 49, 51-54]. He does not have a high school diploma.

      [Id., ¶ 50].

            According to the current SENTRY Report, the defendant is a low-security inmate

      with a projected medium risk of recidivism. 4 The defendant has completed some



  4
    A brief, hand-completed, form from June 2020 attached to the defendant’s motion rates him as having a low
  risk of recidivism. [Doc. 580, Ex. 1].
                                                      6

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 6 of 8 PageID #: 3675
   educational and vocational programming and is noted to be making satisfactory progress

   toward earning his GED. He has incurred one minor disciplinary sanction for being “out

   of bounds.” The defendant is currently enrolled in the BOP’s Residential Drug Abuse

   Program (“RDAP”) with a projected completion date of April 27, 2021. [Doc. 587, Ex. 2].

          As summarized herein, the Court has considered the relevant § 3553(a) factors, the

   facts of this case, the defendant’s history and characteristics, and the arguments raised in

   the instant motion. The defendant’s health constitutes an extraordinary and compelling

   reason justifying the requested compassionate release. On balance, the Court finds that the

   defendant’s release would be consisted with the 18 U.S.C. § 3353(a) factors.

          The methamphetamine distribution in this case undoubtedly caused great harm to

   the community. Conversely, the defendant is now a low-security inmate who has taken

   some vocational courses and is making satisfactory progress toward earning his GED. His

   criminal history is plainly related to alcohol and controlled substances, but during his

   current incarceration there have been no disciplinary sanctions related to that issue. He has

   been in the RDAP program since October 2020. It appears that the defendant is putting

   forth a genuine effort to rehabilitate himself.

          The Court would of course like for the defendant to finish RDAP and his GED work,

   but a prison sentence cannot be extended on that basis. See Tapia v. United States, 131 S.

   Ct. 2382 (2011). The Court further recognizes that the defendant’s projected release date

   computation is based on an anticipated completion of RDAP [doc. 587, Ex. 2; 18 U.S.C. §

   3621(e)], but under any calculation the defendant has served the majority of his sentence.

   Further, supervised release conditions relating to substance abuse and GED attainment will

                                                 7

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 7 of 8 PageID #: 3676
   remain in place during the defendant’s four-year term of supervision. [Doc. 366].

         The defendant has submitted a proposed release plan. The probation office has

   investigated that plan and has found it to be acceptable.

         Having considered the relevant § 3553(a) factors, the facts of this case, the defendant’s

   history and characteristics, and the arguments of the parties, the Court finds extraordinary

   and compelling reasons justifying the requested compassionate release. The Court further

   concludes that continued incarceration would not serve the goals of sentencing as set forth

   in the § 3553(a) factors.

                                      III. CONCLUSION

          As provided herein, the defendant’s motion for compassionate release [doc. 580]

   will be granted. An order consistent with this opinion will be entered.

                IT IS SO ORDERED.

                                                           ENTER:



                                                                     s/ Leon Jordan
                                                               United States District Judge




                                                8

Case 2:17-cr-00066-RLJ-MCLC Document 588 Filed 03/10/21 Page 8 of 8 PageID #: 3677
